DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wannop (US Patent No. 6601483).
In regards to claim 1, Wannop discloses
A container comprising: 
a handheld body (screwdriver 10, fig. 2, 3) defining a storage space (see annotated fig 2) 

    PNG
    media_image1.png
    303
    773
    media_image1.png
    Greyscale



that extends in a front-rear direction and that opens toward a rear end (column 3 lines 59-61:  Screw 32 releasably fastens rearward end 34 of push rod 36 to the central, inner and forward face of outer sleeve 12's rearward end 16) of said handheld body (screwdriver 10, fig. 2, 3); 
a positioning rod (push rod 36, fig. 2, 3) fixedly mounted to said handheld body (screwdriver 10, fig. 2, 3), and extending in the front-rear direction into said storage space (see annotated fig 2), said positioning rod (push rod 36, fig. 2, 3) having at least one positioning part (at least tapered region 93, protruding rim 104, and or/ see annotated fig 2, 3) that is located in said storage space (see annotated fig 2); and 

    PNG
    media_image2.png
    498
    697
    media_image2.png
    Greyscale

a storage assembly including a push-pull rod (selector core 46, fig. 1a, 2, 3) that is telescopically connected to said positioning rod (push rod 36, fig. 2, 3), a storage base (at least grooves 74, ridges 72, fig. 1a, 4; column 5 lines 29-33: A plurality of preferably hexagonally cross-sectioned tool bits 70 are provided within the forward portion of inner sleeve 14, forwardly of selector core 46's forward face 56, which serves as a rearward base support for each of tool bits 70) that is mounted to said push-pull rod (selector core 46, fig. 1a, 2, 3) and that is adapted for storage of an article (bits 70, fig. 1a, 2, 3, 4), and a positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) that is mounted to said push-pull rod (selector core 46, fig. 1a, 2, 3), said push-pull rod (selector core 46, fig. 1a, 2, 3) being operable to drive said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) to move therewith in the front-rear direction relative to both of said handheld body (screwdriver 10, fig. 2, 3) and said positioning rod (push rod 36, fig. 2, 3) between a storage position, where said positioning member 
(second spring 98, and stop member 94, fig. 1a, 2, 5) separably engages said at least one positioning part (at least tapered region 93, protruding rim 104, and or/ see annotated fig 2, 3) 

    PNG
    media_image3.png
    237
    806
    media_image3.png
    Greyscale

so as to position said storage base (at least grooves 74, ridges 72, fig. 1a, 4; column 5 lines 29-33) in said storage space (see annotated fig 2), and an accessing position, 

    PNG
    media_image4.png
    251
    698
    media_image4.png
    Greyscale

where said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) is disengaged from said at least one positioning part (see annotated fig 2) and where said storage base (at least grooves 74, ridges 72, fig. 1a, 4; column 5 lines 29-33) is accessible (column 4 lines 19-23: When the compression force is removed, the aforementioned spring bias characteristic urges the bisected rearward halves of selector core 46 apart, seating ridges 55 in groove 59. Selector core 46 is thereby removably and rotatably retained within inner sleeve 14... column 4 lines 41-44: Ridges 64 and grooves 66 are sized and shaped to mate within grooves 74 and ridges 72 (FIG. 4) respectively formed on the inner surface of inner sleeve 14.)
Examiner’s Note:
Though requiring an extra step, Wannop discloses being able to access the storage through disengaging the positioning member from a part, as well as removing inner sleeve 14 to access the area defined as the storage space.

In regards to claim 2, Wannop discloses
The container as claimed in claim 1, wherein said positioning rod (push rod 36, fig. 2, 3) has two of said positioning parts (see annotated fig 2, forwardly tapered region 93, radially protruding rim 104, fig. 1a, 2, 3) that are spaced apart in the front-rear direction (see annotated fig 2), 

    PNG
    media_image5.png
    251
    698
    media_image5.png
    Greyscale

said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) of said storage assembly separably engaging one of said positioning parts (see annotated fig 2, forwardly tapered region 93, radially protruding rim 104, fig. 1a, 2, 3) when said push-pull rod (selector core 46, fig. 1a, 2, 3) of said storage assembly is at the storage position, 

    PNG
    media_image6.png
    240
    719
    media_image6.png
    Greyscale

said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) separably engaging the other one of said positioning parts (see annotated fig 2) when said push-pull rod (selector core 46, fig. 1a, 2, 3) is at the accessing position.

    PNG
    media_image7.png
    274
    698
    media_image7.png
    Greyscale


In regards to claim 11, 
The container as claimed in claim 1, wherein said storage base (at least grooves 74, ridges 72, fig. 1a, 4; column 5 lines 29-33) of said storage assembly includes a plurality of storage parts (grooves 74, ridges 72, fig. 1a, 4) that surround said push-pull rod (selector core 46, fig. 1a, 2, 3), and that are spaced apart from one another about an axis (see annotated fig. 4) 

    PNG
    media_image8.png
    546
    607
    media_image8.png
    Greyscale

of said push-pull rod (selector core 46, fig. 1a, 2, 3), each of said storage parts being adapted for storage (column 5 lines 29-37: A plurality of preferably hexagonally cross-sectioned tool bits 70 are provided within the forward portion of inner sleeve 14, forwardly of selector core 46's forward face 56, which serves as a rearward base support for each of tool bits 70. As best seen in FIG. 4, one tool bit 70 can be stored within each groove 74. Accordingly, inner sleeve 14 constitutes a "bit storage member", with each one of grooves 74 constituting an individual bit storage cavity.)

In regards to claim 12, 
The container as claimed in claim 1, further comprising a mounting mechanism (chuck 62, fig. 1a, 2, 3) that is disposed on a front end of said handheld body (screwdriver 10, fig. 2, 3) 

    PNG
    media_image9.png
    283
    698
    media_image9.png
    Greyscale

and that is adapted for the article (bits 70, fig. 1a, 2, 3, 4) to be separably mounted thereto (column 8 lines 17-23: If desired, a different bit can be substituted for any one of the bits currently stored in any one of grooves 74. This is accomplished by actuating screw-driver 10 as previously explained to load into chuck 62 the bit which is to be replaced. The user then grasps the bit's tip and pulls it forwardly away from push rod magnet 44, removing the bit through the forward end of chuck 62.)
In regards to claim 13, 
The container as claimed in claim 1, wherein said positioning rod (push rod 36, fig. 2, 3) has a plurality of said positioning parts (see annotated fig 2, forwardly tapered region 93, radially protruding rim 104, fig. 1a, 2, 3) that are spaced apart in the front-rear direction (see annotated fig. 2), 

    PNG
    media_image5.png
    251
    698
    media_image5.png
    Greyscale

said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) of said storage assembly separably engaging a frontmost one (see annotated fig. 3) of said positioning parts (see annotated fig 2, forwardly tapered region 93, radially protruding rim 104, fig. 1a, 2, 3) when said push-pull rod (selector core 46, fig. 1a, 2, 3) of said storage assembly is at the storage position, 

    PNG
    media_image10.png
    240
    719
    media_image10.png
    Greyscale

said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) separably engaging one of the remaining said positioning parts (see annotated fig 2, forwardly tapered region 93, radially protruding rim 104, fig. 1a, 2, 3) when said push-pull rod (selector core 46, fig. 1a, 2, 3) is at the accessing position.

    PNG
    media_image7.png
    274
    698
    media_image7.png
    Greyscale







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wannop (US Patent No. 6601483) in view of Lin et al (US Patent No. 7028593).
In regards to claim 3, Wannop discloses
The container as claimed in claim 2, wherein said positioning parts (pair of forwardly tapered region 93, radially protruding rim 104) of said positioning rod (push rod 36, fig. 2, 3)  is a groove (forwardly tapered region 93, radially protruding rim 104, fig. 1a, 2, 3), said push-pull rod (selector core 46, fig. 1a, 2, 3)  of said storage assembly surrounding said positioning rod (push rod 36, fig. 2, 3) , said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) of said storage assembly penetrating an interior surface (see annotated fig. 2) of said push-pull rod (selector core 46, fig. 1a, 2, 3)  and being resiliently movable to separably engage either one of said positioning parts so as to position said push-pull rod (selector core 46, fig. 1a, 2, 3)  at the corresponding one of the storage position and the accessing position.
Wannop fails to disclose that “each of” the said positioning parts is a groove. However, Lin teaches two positioning parts on a positioning rod being grooves in the form of first cut 73 and an annular rear second cut 74.

    PNG
    media_image11.png
    421
    639
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    401
    688
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    344
    734
    media_image13.png
    Greyscale

Wannop and Lin are considered to be analogous to the claimed invention because they are in the same field of hand tools that are extendable and possess a storage space for extra bits. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wannop to incorporate the teachings of Lin and provide that each positioning part is a groove, which allows moving a portion of the body into an extended position while making sure it’s “prohibited from moving out of its desired position (column 3 lines 57-58).” Furthermore, per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate
parts, where in the instant case, to have a groove with the same structure of what is included in
Wannop’s forwardly tapered region 93 and radially protruding rim 104 that form a groove  is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.

In regards to claim 4, Wannop as modified discloses
The container as claimed in claim 3, wherein said positioning rod (push rod 36, fig. 2, 3)  further has a rod body part (see annotated fig. 2) 

    PNG
    media_image14.png
    274
    698
    media_image14.png
    Greyscale

that extends in the front-rear direction, said positioning parts (pair of forwardly tapered region 93, radially protruding rim 104 as modified by Lin) of said positioning rod (push rod 36, fig. 2, 3) being formed in an outer surface of said rod body part (see annotated fig. 1a), 

    PNG
    media_image15.png
    429
    580
    media_image15.png
    Greyscale

each of said positioning parts (pair of forwardly tapered region 93, radially protruding rim 104 as modified by Lin) having a blocking surface (radially protruding rim 104, fig. 1a) that extends in a radial direction of said positioning rod (push rod 36, fig. 2, 3) and that faces toward the other one (see annotated fig from Lin, as Lin would modify Wannop to have two positioning parts that are grooves) 

    PNG
    media_image16.png
    455
    808
    media_image16.png
    Greyscale

of said positioning parts (pair of forwardly tapered region 93, radially protruding rim 104 as modified by Lin), and a sloping surface (forwardly tapered region 93, fig. 1a, 2, 3) that extends radially outwardly and slantingly from an inner edge of said blocking surface (radially protruding rim 104, fig. 1a) toward the other one (see annotated fig from Lin, as Lin would modify Wannop to have two positioning parts that are grooves) of said positioning parts (pair of forwardly tapered region 93, radially protruding rim 104 as modified by Lin), 

    PNG
    media_image17.png
    453
    808
    media_image17.png
    Greyscale

and that extends to the outer surface of said rod body part, said blocking surface (radially protruding rim 104, fig. 1a) and said sloping surface (forwardly tapered region 93, fig. 1a, 2, 3) of each of said positioning parts (pair of forwardly tapered region 93, radially protruding rim 104 as modified by Lin) cooperating with each other to define the groove (forwardly tapered region 93, radially protruding rim 104, fig. 1a, 2, 3) for being separably engaged with said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5).
In regards to claim 5, Wannop as modified discloses
The container as claimed in claim 4, wherein said push-pull rod (selector core 46, fig. 1a, 2, 3) of said storage assembly includes a tubular body part (see annotated fig. 2) 

    PNG
    media_image18.png
    622
    889
    media_image18.png
    Greyscale

that surrounds said positioning rod (push rod 36, fig. 2, 3), and a limiting part (annotated fig. 5) that is connected to an exterior surface of a front section of said tubular body part (see annotated fig. 1a), 

    PNG
    media_image19.png
    513
    1286
    media_image19.png
    Greyscale

said tubular body part (see annotated fig. 1a) having a through groove (recess 96, fig. 1a, 2) that is formed in said front section of said tubular body part (see annotated fig. 1a), and that extends in a circumferential direction (annotated fig 4) of said tubular body part (see annotated fig. 2), said limiting part (annotated fig. 5) partly blocking a radially exterior side of said through groove (recess 96, fig. 1a, 2), 

    PNG
    media_image20.png
    513
    1213
    media_image20.png
    Greyscale

said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) of said storage assembly having a biasing section (stop member, 94, fig. 1a, 2, 4) that is movable substantially in the radial direction of said positioning rod (push rod 36, fig. 2, 3) , that penetrates said through groove (recess 96, fig. 1a, 2), and that is limited substantially within (see fig. 5) said through groove (recess 96, fig. 1a, 2) by said limiting part (annotated fig. 5), and 
a mounting section (“U” shaped retainer 100, fig. 1a, 2, 5) that is mounted outside of said tubular body part (see annotated fig. 5) so as to constantly provide a restoring force for said biasing section (stop member, 94, fig. 1a, 2, 4) to substantially move radially inwardly relative to said tubular body part (see annotated fig. 2)

    PNG
    media_image21.png
    510
    844
    media_image21.png
    Greyscale

 so that said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) can separably engage either one of said positioning parts (pair of forwardly tapered region 93, radially protruding rim 104 as modified by Lin).


In regards to claim 7, Wannop as modified discloses
The container as claimed in claim 5, wherein said push-pull rod (selector core 46, fig. 1a, 2, 3) of said storage assembly further includes a cover part (based portion 52, fig. 1a) that is connected to a rear end of said tubular body part (see annotated  fig. 2) of said push-pull rod (selector core 46, fig. 1a, 2, 3) , and that abuts the rear end of said handheld body (at least body 5 and handle 7, fig. 4, 5, 6) when said push-pull rod (selector core 46, fig. 1a, 2, 3)  is at the storage position so as to block an open end of said storage space of said handheld body (at least body 5 and handle 7, fig. 4, 5, 6).

    PNG
    media_image22.png
    293
    789
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    258
    543
    media_image23.png
    Greyscale





In regards to claim 8, Wannop as modified discloses
The container as claimed in claim 3, wherein said push-pull rod (selector core 46, fig. 1a, 2, 3) of said storage assembly includes a tubular body part (see annotated fig. 2) 

    PNG
    media_image18.png
    622
    889
    media_image18.png
    Greyscale

that surrounds said positioning rod (push rod 36, fig. 2, 3), and a limiting part (annotated fig. 5) that is connected to an exterior surface of a front section of said tubular body part (see annotated fig. 1a), 

    PNG
    media_image19.png
    513
    1286
    media_image19.png
    Greyscale

said tubular body part (see annotated fig. 1a) having a through groove (recess 96, fig. 1a, 2) that is formed in said front section of said tubular body part (see annotated fig. 1a), and that extends in a circumferential direction (annotated fig 4) of said tubular body part (see annotated fig. 2), said limiting part (annotated fig. 5) partly blocking a radially exterior side of said through groove (recess 96, fig. 1a, 2), 

    PNG
    media_image20.png
    513
    1213
    media_image20.png
    Greyscale

said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) of said storage assembly having a biasing section (stop member, 94, fig. 1a, 2, 4) that is movable substantially in a radial direction of said positioning rod (push rod 36, fig. 2, 3) , that penetrates said through groove (recess 96, fig. 1a, 2), and that is limited substantially within (see fig. 5) said through groove (recess 96, fig. 1a, 2) by said limiting part (annotated fig. 5), and 
a mounting section (“U” shaped retainer 100, fig. 1a, 2, 5) that is mounted outside of said tubular body part (see annotated fig. 5) so as to constantly provide a restoring force for said biasing section (stop member, 94, fig. 1a, 2, 4) to substantially move radially inwardly relative to said tubular body part (see annotated fig. 2)

    PNG
    media_image21.png
    510
    844
    media_image21.png
    Greyscale

 so that said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) can separably engage either one of said positioning parts (pair of forwardly tapered region 93, radially protruding rim 104 as modified by Lin).

In regards to claim 10, Wannop as modified discloses
The container as claimed in claim 8, wherein said push-pull rod (selector core 46, fig. 1a, 2, 3) of said storage assembly further includes a cover part (based portion 52, fig. 1a) that is connected to a rear end of said tubular body part (see annotated  fig. 2) of said push-pull rod (selector core 46, fig. 1a, 2, 3) , and that abuts the rear end of said handheld body (at least body 5 and handle 7, fig. 4, 5, 6) when said push-pull rod (selector core 46, fig. 1a, 2, 3)  is at the storage position so as to block an open end of said storage space of said handheld body (at least body 5 and handle 7, fig. 4, 5, 6).

    PNG
    media_image22.png
    293
    789
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    258
    543
    media_image23.png
    Greyscale




Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 6, Wannop as modified discloses
The container as claimed in claim 5, wherein said push-pull rod (selector core 46, fig. 1a, 2, 3)  of said storage assembly further includes a flange (outwardly extending base portion 52, fig. 1a) part that is disposed on and extends radially outwardly from the exterior surface of said front section of said tubular body part (see annotated fig. 2) of said push-pull rod (selector core 46, fig. 1a, 2, 3) , said mounting section (“U” shaped retainer 100, fig. 1a, 2, 5) of said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) of said storage assembly.	Wannop as modified fails to disclose that the flange present “and that is for abutting against” the mounting section. Wannop discloses the flange, but it is disposed in a position where it does not abut against the mounting section on the positioning member. In order to modify Wannop further to reach this result would be non-obvious and would require destroying the tubular member as disclosed by Wannop. 

In regards to claim 9, 
The container as claimed in claim 8, wherein said push-pull rod (selector core 46, fig. 1a, 2, 3)  of said storage assembly further includes a flange (outwardly extending base portion 52, fig. 1a) part that is disposed on and extends radially outwardly from the exterior surface of said front section of said tubular body part (see annotated fig. 2) of said push-pull rod (selector core 46, fig. 1a, 2, 3) , said mounting section (“U” shaped retainer 100, fig. 1a, 2, 5) of said positioning member (second spring 98, and stop member 94, fig. 1a, 2, 5) of said storage assembly.	Similarly to claim 6, Wannop as modified fails to disclose that the flange present “and that is for abutting against” the mounting section. Wannop discloses the flange, but it is disposed in a position where it does not abut against the mounting section on the positioning member. In order to modify Wannop further to reach this result would be non-obvious and would require destroying the tubular member as disclosed by Wannop. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simon (US PG Pub No. 20070251355) teaches a tool including a tool bit and a tool handle. The tool handle is coupled detachably to the tool bit, and includes a handle member, a lid unit, and a tool holder unit. The handle member defines an accommodating space, and an opening that is in spatial communication with the accommodating space. The lid unit serves to cover the opening in the handle member.
	Arslan (US PG Pub No. 20110138974) teaches a hand tool including base member having a front hole and a rear hole, a rack mounted in the base member, a tool bit holder set in the rack and rotatable relative to the rack to selectively shift one of a set of tool bit stored in tool bit holes thereof into axial alignment between the front hole and the rear hole of the base member.
	Cai (US PG Pub No. 20180015608) teaches a pocket screwdriver including a body, a rotary cassette, a pivot, a handle sleeve and a push rod. The body has a foundation, an accommodating chamber and a column, wherein the column has a storage groove for storing a screwdriver head. The rotary cassette is rotably installed in the accommodating chamber by the pivot, and has a plurality of cells for placing the screwdriver head. The handle sleeve can slide along a surface of the column to receive or expose the column. The push rod, fixed in the handle, is used for pushing or attracting the screwdriver head.
	Shiao (US PG Pub No. 20050092144) teaches a hand tool including a handle defining an axially extending passage therein, and having an accommodation cavity with a radially extending access opening. A cassette member is insertable through the opening to be rotatably mounted in the cavity, and has a plurality of angularly displaced storage chambers for receiving tool bits, respectively, such that a selected one of the chambers is in line with the passage.
	Wu (US Patent No. 6305255) teaches a modular screwdriver including an elongated hollow handle, a first sleeve, a second sleeve, and a connecting rod. The first and second sleeves are mounted removably on two ends of the handle. The connecting rod extends through the handle, and can be locked releasably at a first position, where one of the first and second sleeves functions as a wrench, and a second position, where the other one of the first and second sleeves functions as a wrench.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723